DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, directed to claims 1-6 and 10-19, in the reply filed on 5/12/2022 is acknowledged.  The traversal is on the ground(s) that the claims can be examined without any serious burden.  This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371, and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 and 10-19 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that the minimum amount of the recited styrene elastomer is 75 parts by mass of 100 parts by mass of the adhesive composition (i.e., 75% by mass of the adhesive composition) while the upper limit of the recited polyphenyleneether resin is 25 parts by mass (i.e.. 25 % by mass of the adhesive composition.  Therefore, given that the styrene elastomer and the polyphenyleneether resin can comprise the entirety of the adhesive composition, it is unclear if the recited epoxy resin/curing agent are optional or are required.

Claim 1 recites the limitation "the styrene content" in line 8.  There is insufficient antecedent basis for this limitation in the claim as a styrene content has not been previously introduced.

Regarding claims 1, 3 and 10, it is unclear from the claim limitations what units the recited styrene content is intended (e.g., parts by mass, mole %, etc.).

Regarding claims 5 and 13-15, it is unclear from the claim limitations whether the recited epoxy group and/or ethylenically unsaturated bond “at an end” is the same polymerizable group “at an end” recited in current claim 1, or if whether the recited epoxy group and/or ethylenically unsaturated bond “at an end” is in addition to the polymerizable group “at an end” recited in current claim 1

Regarding claims 5 and 13-15, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited epoxy group and/or unsaturated bond is(are) the polymerizable group(s) recited in current claim 1, or if the recited epoxy group and/or unsaturated bond is(are) in addition to the polymerizable group(s) recited in current claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 12, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 2015131866 A), and in light of the evidence provided by Takagi et al. (US 2009/0309073 A1).  The Examiner notes that citations from the ‘866 reference were taken from a machine translation which is included with the current action.

Regarding claim(s) 1-6, 12, 14-15 and 17-19, Takahashi teaches an adhesive elastomer composition (para 0015) comprising (A) a styrene-based thermoplastic elastomer (TPE), (B) an epoxy resin, (C) a polyphenylene ether oligomer having styrene groups at both ends (polymerizable group at an end, ethylenically unsaturated bond, current claims 5 and 14-15), (D) a liquid rubber (para 0015-0016) and an amine-based curing agent for the epoxy resin (B) (para 0028), which said styrene-based TPE is present at 70 to 95 mass% with respect to the total of (A) and (B) epoxy resin towards a balance of moldability and high-frequency characteristics (para 0005, 0017) and component (C) is present at 10 to 40 % by mass with respect to the total of (A), (B) and (C) towards a balance of moldability and adhesiveness (para 0027).
The Examiner notes that the inventive example(s) of Takahashi discloses that the styrene-based TPE (A) is TAFTEC H1052 (para 0038), which has a styrene content of 20 % by weight (current claims 1 and 3) (see para 0140 of Takagi).  The Examiner also notes that the compositions of Takahashi are heat cured at elevated temperatures (latent epoxy curing agent, current claims 6 and 17-19) (para 0046).  
The Examiner further notes that, while the mass % values for components (A), (B) and (C) are not with respect to the adhesive composition as a whole, Takahashi does instruct one skilled in the art as to the motivations for providing said components (A), (B) and (C) in the disclosed proportions as noted (current claims 1, 4 and 12).  In addition, while Takahashi does teach the proportions of the epoxy curing agent, one skilled in the art would recognize the advantages of providing the epoxy resin (B) and its associated curing in agent in the amount presently claimed based on the degree of curing of the epoxy resin (B) required.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the components (A), (B), (C) and the epoxy curing agent in the amounts presently claimed based on the balance of moldability, high-frequency characteristics and adhesiveness, and the degree of cure, required of the prior art’s intended application as in the present invention.

Claim(s) 2, 10-11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 2015131866 A) in view of Holguin et al. (US 6558790 B1).

Regarding claim(s) 2, 10-11, 13 and 16, Takahashi teaches an adhesive elastomer composition (para 0015) comprising (A) a styrene-based thermoplastic elastomer (TPE) as in the rejection of claims 1, 3-6, 12, 14-15 and 17-19 set forth above.

Takahashi is silent to the mass average molecular weight (Mw) of the disclosed styrene-based TPE.

However, Holguin instructs that the molecular weight of adhesive polymers are selected based on a balance of coatability, cohesion and tack (column 4, lines 18-24).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the styrene-based TPE of Takahashi with Mw presently claimed based on the balance of coatability, cohesion and tack required of the prior art’s intended application as in the present invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 12-20 of copending Application No. 17/629932. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending teach all the limitations of the current claims except that the claims of the copending teach that the content of the styrene is less than 30 % while the present claims recite the styrene content of 5 to 25 %.  However, it is clear the styrene content of the copending overlaps that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the styrene content presently claimed for the claimed invention of the copending, and thereby arrive at the presently claimed invention from the claim of the copending.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-7 of copending Application No. 16/630070. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending teach all the limitations of the current claims except that the claims of the copending teach that the content of the styrene is less than 42 % while the present claims recite the styrene content of 5 to 25 %.  However, it is clear the styrene content of the copending overlaps that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the styrene content presently claimed for the claimed invention of the copending, and thereby arrive at the presently claimed invention from the claim of the copending.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/30/2022